AGREEMENT
 
THIS AGREEMENT, dated April, 6th 2009, is made by and among INVERSE TECHNOLOGY
CORPORATION, a Delaware corporation, having a place of business at 5540 South
Street, Suite 208, Lincoln, Nebraska 68506, United States of America,
(hereinafter referred to as  "INVERSE"); KINETECS, INC., a Nebraska corporation,
having a place of business at 5540 South Street, Suite 208, Lincoln, Nebraska,
68506, United States of America (hereinafter referred to as “KINETECS”)(INVERSE
and KINETECS collectively referred to herein as “LICENSORS”); and FORCE TEK
ENTERPRISES, LLC, a limited liability company existing under the laws of the
Commonwealth of Pennsylvania having a place of business at 1005 Breezewood
Drive, Cecil, Pennsylvania 15317, United States of America  (hereinafter
referred to as "LICENSEE").
 
ARTICLE I
PREMISES


WHEREAS, LICENSORS and/or LICENSORS’ officers, directors and shareholders own or
otherwise control certain United States and foreign patents and patent
applications for, and in respect of, FORCE TECHNIQUE, as defined in Article II,
Section 1(2); and


WHEREAS, LICENSORS own or otherwise control certain proprietary ideas, KNOW-HOW
(as defined in Article II, Section 1(5) below), formulations and trade secrets
relating to said FORCE TECHNIQUE; and


WHEREAS, LICENSEE desires to have the exclusive rights to design, develop, make
or have made, use, market, sell or offer for sale, modify, lease, import and
license others to design, develop, make or have made, use, market, sell or offer
for sale, modify, lease and import video gaming, sports training, occupational
therapy, military training, personal conditioning and space exploration
equipment, together with any derivatives thereof, incorporating FORCE TECHNIQUE
and to further develop and to commercialize the FORCE TECHNIQUE through the
exclusive control and use of LICENSORS’ United States and foreign patents and
patent applications for, and in respect of FORCE TECHNIQUE; rights of priority
to certain unexamined inventions filed in patent applications for, and in
respect of, such FORCE TECHNIQUE and right to file patent applications thereon;
and proprietary ideas, technological know-how, formulations and trade secrets
relating to said FORCE TECHNIQUE except for INVERSE’S FIELD OF USE;  and
 
 
 

--------------------------------------------------------------------------------

 

WHEREAS, LICENSORS wish to provide LICENSEE with an exclusive license to design,
develop, make or have made, use, market, sell or offer for sale, modify, lease,
import and license others to design, develop, make or have made, use, market,
sell or offer for sale, modify, lease and import video gaming, sports training,
occupational therapy, military training, personal conditioning and space
exploration equipment, together with any derivatives thereof, incorporating
FORCE TECHNIQUE and to further develop and to commercialize FORCE TECHNIQUE
through the exclusive control and use of LICENSORS’ United States and foreign
patents and patent applications for, and in respect of FORCE TECHNIQUE; rights
of priority to certain unexamined inventions filed in patent applications for,
and in respect of, such FORCE TECHNIQUE and right to file patent applications
thereon; and proprietary ideas, technological know-how, formulations and trade
secrets relating to said FORCE TECHNIQUE, on the condition that INVERSE retain
certain exclusive rights to manufacture and market existing equipment and
procedures using FORCE TECHNIQUE in their current state of
development.  Modifications of existing equipment and procedures and their uses
within INVERSE’S FIELD OF USE shall not be considered deviations from their
current state of development provided they do not introduce electronic sensing
or electronic control of motion or resistance to motion or introduce control of
multiple joints or introduce movement in three dimensions or introduce control
of joints other than the knee joint, in which events INVERSE would have no claim
with respect to any such modifications or the PROPRIETARY RIGHTS related
thereto.


NOW, THEREFORE, in consideration of the following mutual promises and
obligations, the parties agree as follows:
  
ARTICLE II
DEFINITIONS


Section 1.  Definitions


As used in this license:
 
(1)           "FAIR MARKET VALUE" means the price LICENSEE would realize from
the sale of a product substantially identical to a LICENSED PRODUCT to an
unaffiliated buyer in an arm's-length sale in the same country, in the same
quantity and at the same time as the transaction subject to royalty; provided,
however, that such FAIR MARKET VALUE shall not be lower than the direct costs
and indirect expenses properly allocable to the sale, manufacture and
distribution of such LICENSED PRODUCT.


(2)           “FORCE TECHNIQUE” shall mean a method and apparatus for
controlling the force needed for motion at predetermined locations for limbs.


(3)           “FOREIGN PATENTS” shall mean Canadian patent 2,166,977 granted
October 10, 2006; United Kingdom patent 0707467 issued June 1, 2005; German
patent 69434390.0-08 issued June 1, 2005; Japanese patent 3,713,046 issued
August 26, 2005; French patent 0707467, issued June 1, 2005; Australian patent
688,348 issued July 2, 1998, Australian patent 724,663, issued September 28,
2000; and Italian patent 0707467, issued August 23, 2005; together with any
patents issued from European patent 07007467, issued June 1, 2005, and World
patents WO1995/001769 and WO1997/000661 and any other non-United States patents
in respect of FORCE TECHNIQUE belonging to LICENSORS not otherwise listed
herein.
 
 
2

--------------------------------------------------------------------------------

 

(4)           “INVERSE’S FIELD OF USE” shall mean physical therapy, chiropractic
and occupational therapy applications, which applications shall be defined by
the treatment of disabilities and diseases through FORCE TECHNIQUE using the
Protonics® Neuromuscular Device and Protonics™ Therapy Program, as more fully
described in Schedule 1 hereto, in existence as of the date of this
Agreement.  Modification in the Protonics® Neuromuscular Device and Protonics™
Therapy Program shall not be considered as taking the Protonics® Neuromuscular
Device and Protonics™ Therapy Program out of INVERSE’S FIELD OF USE provided
such modifications do not introduce electronic sensing or electronic control of
motion or resistance to motion or introduce control of multiple joints or
introduce movement in three dimensions or introduce control of joints other than
the knee joint.


(5)           “KNOW-HOW” means information, inventions, ideas concepts,
discoveries, procedures, techniques, processes, technology, technical
documentation, designs, models, simulations, technological know-how,
confidential, business-and-technical information, formulations, and trade
secrets related to, or in respect of, FORCE TECHNIQUE other than U.S. PATENTS
and FOREIGN PATENTS.


(6)           “LICENSABLE INVENTIONS” means any invention, whether developed by
LICENSEE or any purchaser, licensee or sublicensee thereof, covered by one or
more claims of PATENT RIGHTS or employing or derived from KNOW-HOW.


(7)           "LICENSED PRODUCTS" means any product, whether developed by
LICENSEE or any purchaser, licensee or sublicensee thereof, incorporating or
having been made with the use of one or more LICENSABLE INVENTIONS.


(8)           “LICENSEE’S FIELD OF USE" shall mean any and all fields of use
other than INVERSE’S FIELD OF USE, including without limitation any and all
physical therapy and healthcare applications based on KNOW-HOW developed on or
after the date of this Agreement by either INVERSE or LICENSEE, FORCE TECHNIQUE
and methods and applications in LICENSEE’S FIELD OF USE.


(9)           “NET PROCEEDS” shall mean the amount received by LICENSEE from the
sale of LICENSED PRODUCTS sold by LICENSEE, less (1) payments made to customers
for returns; (2) amounts paid by LICENSEE for components and materials used in
manufacturing LICENSED PRODUCTS sold by LICENSEE; (3) shipping insurance
and charges, if any; (4) duties, tariffs, and other customs charges; (5) sales,
use, value added, and similar taxes, if any.


(10)         “PATENT RIGHTS” shall mean any and all rights relating to and
stemming from the U.S. PATENTS, the FOREIGN PATENTS and any patent applications
relating to FORCE TECHNIQUE already filed or to be filed by LICENSORS.


(11)         "PROPRIETARY RIGHTS" means any and all rights relating to and
stemming from the PATENT RIGHTS and KNOW-HOW.
 
 
3

--------------------------------------------------------------------------------

 

(12)           The terms "sales", "sell", "sold" relating to sales by LICENSEE
or any variation thereof, means any sale, transfer, lease or other conveyance of
any LICENSED PRODUCT by LICENSEE for any purpose other than demonstration or
test.  A LICENSED PRODUCT shall be considered sold upon receipt of payment
therefore by LICENSEE from a bona fide purchaser.


(13)           “U.S. PATENTS” shall mean U.S. Patents 5,788,618 issued August 4,
1998; 5,976,063 issued November 2, 1999, 5,980,435 issued November 9, 1999;
5,954,621 issued September 21, 1999; U.S. patent applications 12/006,210 filed
December 31, 2007; and 12/006,383 filed January 2, 2008, together with any other
United States patents in respect of FORCE TECHNIQUE belonging to LICENSORS not
otherwise listed herein.


(14)           “WINDFALL AGREEMENT" means an agreement that transfers rights to
one or more LICENSABLE INVENTIONS to one or more entities other than INVERSE or
LICENSEE.


(15)           “DEVELOPMENT COSTS” shall mean the costs incurred by LICENSEE in
connection with the development of KNOW-HOW, LICENSABLE INVENTIONS and LICENSED
PRODUCTS in LICENSEE’S FIELD OF USE, including without limitation, Frank
Joutras’ base salary, amounts paid for prototype components and materials and
fees paid to sub-contractors for time, materials, components and software costs
incurred by such sub-contractors in the development of prototypes.
 
ARTICLE III
GRANTS OF LICENSES


Section 1.  GRANT OF LICENSE


LICENSORS hereby grant to LICENSEE and LICENSEE accepts from LICENSOR upon the
terms and conditions herein specified an assignable, exclusive and transferable
right to design, develop, make or have made, use, market, sell or offer for
sale, modify, lease, import and license others to design, develop, make or have
made, use, market, sell or offer for sale, modify, lease and import LICENSED
PRODUCTS and to further develop and to commercialize the FORCE TECHNIQUE in
LICENSEE’S FIELD OF USE through the exclusive control, use and application of
LICENSORS’ U.S. PATENTS, FOREIGN PATENTS, PATENT RIGHTS, PROPRIETARY RIGHTS and
KNOW-HOW.  Any and all LICENSED PRODUCTS, KNOW-HOW or patents developed by
LICENSEE during the term of this Agreement shall be the exclusive property of
LICENSEE and will inure to the benefit of LICENSEE so long as said patents are
not within INVERSE’S FIELD OF USE and all other requirements of this Agreement
remain in force and are treated in the same manner for purposes of this
Agreement as though the patents had been obtained by LICENSORS.  LICENSOR
retains the right to make modifications in Protonics® Neuromuscular Device and
Protonics™ Therapy Program within INVERSE’S FIELD OF USE provided the
modifications do not introduce electronic sensing or electronic control of
motion or resistance to motion or introduce control of multiple joints or
introduce movement in three dimensions or introduce control of joints other than
the knee joint.

 
4

--------------------------------------------------------------------------------

 
 

Section 2. INVERSE’S FIELD OF USE


Notwithstanding the terms of Article III, Section 1 above, INVERSE shall retain
sole and exclusive ownership of any and all PATENT RIGHTS, PROPRIETARY RIGHTS,
KNOW-HOW and LICENSED PRODUCTS in INVERSE’S FIELD OF USE and shall have the
exclusive right to make or have made, use, market, sell or offer for sale,
lease, import and license others to make or have made, use, market, sell or
offer for sale, lease and import LICENSED PRODUCTS in INVERSE’S FIELD OF USE.


Section 3. Scope of Rights


The rights granted to LICENSEE in this agreement shall extend to any and all
LICENSED PRODUCTS, LICENSABLE INVENTIONS and KNOW-HOW developed by LICENSORS or
LICENSEE within LICENSEE’S FIELD OF USE during the term of this Agreement,
together with any and all KNOW-HOW, PATENT RIGHTS and patents related to or in
respect of such LICENSED PRODUCTS, LICENSABLE INVENTIONS, KNOW-HOW, FORCE
TECHNIQUE, generally, or the collection, creation, formation, design,
development, manufacture, use, marketing, sale, modification, importation or
licensing of any of any such LICENSED PRODUCTS, LICENSABLE INVENTIONS, PATENT
RIGHTS, patents or KNOW-HOW developed by LICENSORS or LICENSEE within LICENSEE’S
FIELD OF USE on or after the date hereof.


Section 4. Transfer of Rights


The grant of rights under Article III shall be fully transferable and assignable
by LICENSEE.
 
ARTICLE IV
ROYALTIES, RECORDS AND REPORTS


Section 1.  License Fee


LICENSEE shall pay to INVERSE two hundred fifty thousand dollars ($250,000.00)
within ten (10) days after execution of this agreement which shall be in
addition to any royalty provided hereinafter.

 
5

--------------------------------------------------------------------------------

 
 
Section 2.  Royalty


Subject to the terms of Article VI, Section 1 below, LICENSEE shall pay a
royalty to INVERSE equal to fifteen percent (15%) of the NET PROCEEDS from the
sale of LICENSED PRODUCTS sold by LICENSEE.  LICENSEE shall require purchasers
or licensees or any sub-licensees of LICENSEE of PROPRIETARY RIGHTS from
LICENSEE to agree to this royalty payment except in the case of any WINDFALL
AGREEMENTS that INVERSE elects to receive payment in lieu of royalties payable
to INVERSE pursuant to Article XI of this Agreement and so long as PATENT RIGHTS
remain in force.  The agreement between LICENSEE and a purchaser from LICENSEE
of PROPRIETARY RIGHTS shall provide for payment of the royalty to INVERSE and
this provision shall inure to the benefit of INVERSE and be enforceable by
INVERSE against either LICENSEE or the purchaser from LICENSEE so long as PATENT
RIGHTS remain in force.  The parties hereto shall act in good faith and use
their respective reasonable best efforts to complete any sale or sublicense
agreement with any future purchaser or sublicensee.


Section 3.  Records
  
LICENSEE shall keep full, true and accurate books of account containing all
particulars which may be necessary for the purpose of showing the amount payable
to INVERSE by way of royalty as aforesaid.  The books of account shall be kept
at LICENSEE's principal place of business and the books of the supporting data
therefore shall be open at all reasonable times for five (5) years following the
end of the calendar year to which they pertain to the inspection of an
independent certified public accountant retained by INVERSE for the purpose of
verifying LICENSEE's royalty statement or LICENSEE's compliance in any respect
with this license.
 
Section 4.  Reports


LICENSEE within thirty (30) days after the first day of January, April, July and
October of each year, shall deliver to INVERSE a true and accurate report giving
such particulars of the business conducted by LICENSEE during the preceding
three (3) months under this license as are pertinent to an accounting for
royalty under this license.
 
These shall include at least the following:


 
(1)
the period of time covered by the report;

 
(2)
identification of the LICENSED PRODUCTS made and sold during such period;

 
(3)
the total amount of LICENSED PRODUCTS made and sold during such period;

 
(4)
the NET PROCEEDS of the LICENSED PRODUCTS sold during such period; and

 
(5)
the computation of royalty thereon.



Simultaneously with the delivery of each report, LICENSEE shall pay to INVERSE
the royalty accrued for the period covered by such report.  If no royalties are
due on the LICENSED PRODUCTS, it shall be so reported.   LICENSEE shall require
purchasers of PROPRIETARY RIGHTS from LICENSEE to agree to provide the same
reports as described above except in the case of WINDFALL AGREEMENTS in which
INVERSE elects to receive payment in lieu of royalties payable to INVERSE
pursuant to Article IV, Section 2 of this Agreement.  Copies of such reports
shall be provided to INVERSE by LICENSEE.
 
 
6

--------------------------------------------------------------------------------

 
 

Section 5.  Payments


Only one royalty shall be payable hereunder in respect of any LICENSED PRODUCT
and such royalty shall be remitted quarterly together with the reports specified
in Section 4 above.


ARTICLE V
SPONSORED RESEARCH


Section 1.  Reasonable Best Efforts


It is an obligation of the LICENSEE to undertake reasonable best efforts to
development and market through LICENSEE or LICENSEE agreement with purchasers or
licenses or sublicensees the FORCE TECHNIQUE in all areas of LICENSEE FIELD OF
USE.  LICENSEE shall require purchasers or licensees or sublicensees of
PROPRIETARY RIGHTS from LICENSEE to agree to use best efforts to develop and
market the PROPRIETARY RIGHTS they purchase or license except in the case of
WINDFALL AGREEMENTS in which INVERSE elects to receive payment in lieu of
royalties payable to INVERSE pursuant to Article IV, Section 2 of this
Agreement.


Section 2.  Work Statements


LICENSEE shall submit to INVERSE proposed development projects, if any.


Section 3.  Modification of Terms


INVERSE and LICENSEE agree that LICENSEE may make reasonable modifications to
the terms of any and all development projects proposed to INVERSE by informing
INVERSE of such modifications in writing with reasonable notice.


Section 4.  Reports


LICENSEE within thirty (30) days after the first day of January, April, July and
October of each year, will prepare and send to INVERSE a written report on the
progress of the work in commercializing LICENSABLE INVENTIONS conducted by
LICENSEE or purchasers or licensees or sublicensees during the preceding three
(3) months under this license.


These shall include at least the following:


 
(1)
the period of time covered by the report;

 
(2)
development projects upon which work was performed during such period;

 
(3)
the amount of money spent on each development project and an indication of what
the money was spent on;

 
(4)
the total amount of money spent on development during the period;


 
7

--------------------------------------------------------------------------------

 
 

 
(5)
the LICENSED PRODUCTS put on the market during the period

 
ARTICLE VI
RIGHT OF FIRST REFUSAL
  
Section 1.  LICENSEE’s Request For License


LICENSEE may at any time during the term of this agreement develop LICENSED
PRODUCTS in LICENSEE’S FIELD OF USE, whether through LICENSEE’s own efforts or
through a sub-licensor, provided LICENSEE pays to INVERSE a royalty for sales of
said LICENSED PRODUCTS as provided in Article IV, Section 2.


ARTICLE VII
TERM OF AGREEMENT
  
This agreement shall remain in full force and effect for the life of the last to
expire LICENSABLE INVENTIONS unless terminated under Article VIII.
 
ARTICLE VIII
TERMINATION


This agreement may be terminated as follows:


 
(a)
If either party is in material breach of any of its obligations under this
agreement, the other party may give notice of such breach to the defaulting
party and request that the latter remedy the same.  If the party in breach fails
to remedy said breach within 60 days after the date of notice, then this
agreement may be terminated immediately by written notice from the complaining
party.



 
(b)
INVERSE may terminate this agreement by written notice to take effect
immediately upon receipt thereof by LICENSEE if LICENSEE is liquidated or shall
become bankrupt, or if LICENSEE shall make an assignment for the benefit of
creditors, or upon the appointment of a receiver of LICENSEE’s business or on
the filing of a Petition in Bankruptcy, or upon a change in the controlling
ownership of LICENSEE.

  
 
(c)
This agreement may be terminated by LICENSEE at any time after one year from the
date of initial appointment of LICENSEE, upon 90 days' written notice.  In the
event of termination under this Article VIII, no paid Licensing Fees, Royalties
or Royalties owed to INVERSE are refundable.

 
 
8

--------------------------------------------------------------------------------

 

 
(d)
All accounts between the parties shall be settled within 30 days of the end of
the quarter during which the agreement is terminated and shall be settled by way
of quarterly report as set forth in Article IV, Section 4 above.

 
ARTICLE IX
OWNERSHIP OF TRADE SECRETS, KNOW-HOW AND INVENTIONS


Any and all LICENSED PRODUCTS and LICENSABLE INVENTIONS, together with any and
all KNOW-HOW, PATENT RIGHTS and patents related to such LICENSED PRODUCTS,
LICENSABLE INVENTIONS and FORCE TECHNIQUE, generally, and the collection,
creation, formation, design, development, manufacture, use, marketing, sale,
modification, importation or licensing of any of any such LICENSED PRODUCTS,
LICENSABLE INVENTIONS, PATENT RIGHTS, patents or KNOW-HOW, developed by LICENSEE
during the term of this Agreement shall be the exclusive property of LICENSEE
and will inure to the benefit of LICENSEE.
Similarly, any and all LICENSED PRODUCTS and LICENSABLE INVENTIONS, together
with any and all KNOW-HOW, PATENT RIGHTS and patents related to such LICENSED
PRODUCTS, LICENSABLE INVENTIONS and FORCE TECHNIQUE, generally, or the
collection, creation, formation, design, development, manufacture, use,
marketing, sale, modification, importation or licensing of any of any such
LICENSED PRODUCTS, LICENSABLE INVENTIONS, PATENT RIGHTS, patents or KNOW-HOW,
developed by LICENSORS during the term of this Agreement shall be the exclusive
property of LICENSORS and will inure to the benefit of LICENSORS; provided,
however, that the rights granted to LICENSEE pursuant to this agreement shall
extend to all of the foregoing in accordance with Article III, Section 3 above.
Notwithstanding the foregoing, if LICENSORS is unable, or unwilling to, file for
additional U.S. or foreign patents based on KNOW-HOW and inventions developed
during the term hereof, after a request in writing is presented to LICENSORS
from LICENSEE that demonstrates the need and rationale for filing and pursuing
additional U.S. and/or foreign patents, then LICENSEE shall have the right to
use such KNOW-HOW and inventions to file additional U.S. and/or foreign patents
to be assigned to LICENSEE, so long as rights to use said patents pending or
granted are not within INVERSE’S FIELD OF USE and all other requirements of this
Agreement remain in force, and shall be treated in the same manner for purposes
of this Agreement as though the patents had been obtained by LICENSORS.
 
ARTICLE X
TERRITORY


The territory shall be worldwide.
 
 
9

--------------------------------------------------------------------------------

 
 

ARTICLE XI
WINDFALL AGREEMENT


If prior to developing a LICENSED PRODUCT, but in no event after the first year
of this Agreement, LICENSEE enters into one or more WINDFALL AGREEMENTS,
LICENSEE shall at the discretion of INVERSE either remit to INVERSE, in lieu of
royalties pursuant to Article IV, Section 2 of this Agreement, fifty percent
(50%) of any amounts received by LICENSEE pursuant to each such WINDFALL
AGREEMENT after a one-time only recoupment by LICENSEE of DEVELOPMENT COSTS, or
continue to receive royalties payable to INVERSE pursuant to Article IV, Section
2 of this Agreement from one or more entities other than INVERSE or LICENSEE who
gained rights to one or more LICENSABLE INVENTIONS based on such WINDFALL
AGREEMENT. The election by INVERSE to receive payment under any WINDFALL
AGREEMENT or to continue receiving royalty payments as set forth herein shall be
made in good faith and within a reasonable time afterreceipt by INVERSE of
written notice from the LICENSEE of the proposed terms and conditions of any
such pending sale or licensing transaction.  If the proposed terms and
conditions of any such pending sale or licensing transaction, for which INVERSE
has made an election, are changed, then INVERSE has the right at its sole
discretion to change its election.
 
ARTICLE XII
SECRECY


Section 1.  All parties hereto recognize that the KNOW-HOW conveyed under this
agreement is of a highly secret and confidential nature.  Accordingly, the
parties hereto will not make any unauthorized disclosure of any such KNOW-HOW to
third parties and will use its best efforts to prevent its employees from making
any unauthorized disclosures.


Section 2. All parties hereto shall use at least the same standards for
protecting the confidentiality of the KNOW-HOW conveyed under this agreement as
it uses to protect its own trade secrets.


Section 3. All parties hereto hereby agree that all employees who are informed
of the KNOW-HOW conveyed by this agreement or who are permitted in any to learn
of such KNOW-HOW:  (a) will be identified to the other party; (b) will sign a
copy of the appropriate agreement attached hereto as either Attachment A or
Attachment B; and (c) will forward one such copy to the other party.


Section 4.  Upon termination of this agreement, each of the parties hereto shall
return to the other any and all written documentation of KNOW-HOW belonging to
the others and shall keep such KNOW-HOW confidential as trade secrets until such
KNOW-HOW is in the public domain by written publications from the other or a
third party; provided, however that each party shall retain sole ownership of
the KNOW-HOW, LICENSED PRODUCTS, LICENSABLE INVENTIONS and patents, if any,
developed by it during the term hereof.  Notwithstanding the foregoing, each
party hereto shall retain sole possession of any and all written documentation
of KNOW-HOW developed by such party.

 
10

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
MISCELLANEOUS


Section 1. Nothing contained in this agreement shall be construed as:


 
(a)
requiring the filing of any additional patent applications nor the maintaining
of any patent in force;



 
(b)
a warranty or representation by LICENSORS as to the validity or scope of any
patent except that LICENSORS warrant that they are acting in good faith without
fraud;



 
(c)
a warranty or representation that any manufacture, sale, lease or use hereunder
will be free from infringement of patents owned by others;



 
(d)
an agreement to bring or prosecute actions or suits against third parties for
infringement; or



 
(e)
conferring any right to use in advertising,  publicity or otherwise, any name,
trade name or trademark, any contraction, abbreviation or simulation  thereof
except as expressly stated herein.



Section 2. The construction and performance of this agreement shall be governed
by the substantive laws of the Commonwealth of Pennsylvania.  The parties hereto
agree to submit any controversy arising hereunder to the jurisdiction of the
United States District Court for the Western District of Pennsylvania,
Pittsburgh Division or to the Court of Common Pleas of Allegheny County,
Pennsylvania.


Section 3. Any notice, request or statement hereunder shall be deemed to be
sufficiently given when sent by registered mail addressed to LICENSEE or
LICENSORS at the addresses hereinbelow specified or at such changed address as
the addressee shall specify by written notice.
  
Section 4. Termination of this agreement under Article VII or Article VIII shall
not affect the obligations of LICENSEE to pay INVERSE any royalty or other
payments which may be due and unpaid at the date of termination, nor shall the
same prejudice any other right of INVERSE under this agreement.  LICENSEE agrees
not to manufacture or sell following the termination of this agreement any of
LICENSED PRODUCTS developed by INVERSE prior to or during the term hereof, and
if termination is for non-payment of Licensing Fees or Royalties by LICENSEE
under Article VIII (a) or based on Article VIII (b) or Article VIII (c), then
any and all LICENSED PRODUCTS, KNOW-HOW or patents derived from FORCE TECHNIQUE
developed prior or during the term of this Agreement shall become the exclusive
property of LICENSOR and will inure to the benefit of LICENSOR, except for
LICENSABLE INVENTIONS that have already been developed and are being marketed
within LICENSEE'S FIELD OF USE so long as all other requirements of this
Agreement, including payment of Fees and Royalties, remain in force.

 
11

--------------------------------------------------------------------------------

 
 
Section 5. LICENSEE shall mark LICENSED PRODUCTS sold under this agreement with
the legend, "Licensed under U.S. and Foreign Patents _______” (numbers shall be
supplied by INVERSE upon request).


Section 6. The license hereunder shall be fully transferable and may be
sublicensed without approval of INVERSE.
  
Section 7. Neither LICENSEE nor LICENSORS shall control the activities and
operations of the other, each being an independent contractor and free agent,
nor shall either have the right or authority to commit the other to any matter,
cause or thing whatsoever, without prior written consent of the other, or to use
the other's name in any way not specifically authorized by this
agreement.  Moreover LICENSEE indemnifies LICENSORS against damages arising from
LICENSEE's manufacture or sale of LICENSED PRODUCTS in suits for product
liability brought by third parties.


Section 8.  Mutual Indemnification:  Each party to the contract agrees to
indemnify and hold harmless the other for their respective actions and omissions
under this Agreement. 
  
Section 9.  LICENSORS’ Representations and Warranties.  LICENSORS hereby
represent and warrant that they alone and not their respective shareholders,
directors, officers and employees, individually and collectively, possess all
rights, title and interest in and to all of the intellectual property rights
hereby being licensed to LICENSEE pursuant to this Agreement, including without
limitation the Protonics® Neuromuscular Device and Protonics™ Therapy Program,
the FOREIGN PATENTS and the U.S. PATENTS, free and clear from all liabilities,
liens, restrictions and encumbrances of whatever nature and to the best of their
individual and collective knowledge there exist no other claims or property
rights to FORCE TECHNIQUE or any of the intellectual property rights conveyed to
LICENSEE hereby.
 
ARTICLE XIV
NOTICES AND ADDRESSES


All notices, reports, and other communications required by this agreement (other
than orders for the LICENSED PRODUCTS) shall be sent by first class mail,
postage prepaid and return receipt requested, or telex, facsimile, or by
courier, facsimile, or cable, addressed as follows:
 
 
12

--------------------------------------------------------------------------------

 
 

TO LICENSEE:
TO INVERSE:
   
Force Tek Enterprises, LLC
Inverse Technology Corporation
Attn: Shannon Vissman
5540 South Street, Suite 208
1005 Breezewood Drive
Lincoln, NE 68506
Cecil, PA  15317
Fax: 402-438-2404
Fax:
  
     
TO KINETECS:
 
C/O Inverse Technology Corporation
5540 South Street, Suite 208
Lincoln, NE 68506
Fax: 402-202-6145



Such addresses may be changed at any time by written first-class mail notice to
the other party.  All notices shall be dated and be effective from the date of
postmark, or transmission in the case of courier or facsimile messages.  Cables
shall be presumed to have been received two days after dispatch.
 
ARTICLE XV
ATTACHMENTS


The following attachments are made a part of this agreement:
  
 
(1)
Schedule 1 – Protonics® Neuromuscular Device and Protonics™ Therapy Program

 
(2)
Attachment A – Confidential Disclosure Agreement – Inverse Technology Corp.

 
(3)
Attachment B – Confidential Disclosure Agreement – Force Tek Enterprises, LLC

 
(4)
Attachment C – Confidential Disclosure Agreement – Kinetecs, Inc.

 
 
13

--------------------------------------------------------------------------------

 
   
INVERSE TECHNOLOGY
CORPORATION
  FORCE TEK ENTERPRISES, L.L.C.
 
 
 
     
Daniel N. Griepentrog
 
Shannon Vissman
Chief Executive Officer
       
Title:
       
Date:
   
Date:
       
KINETECS, INC.
               
By:
           
Title:
             
Date:
 
  
 


 
14

--------------------------------------------------------------------------------

 

SCHEDULE 1


PROTONICS® NEUROMUSCULAR DEVICE and
PROTONICS™ THERAPY PROGRAM

 
15

--------------------------------------------------------------------------------

 

ATTACHMENT A
INVERSE TECHNOLOGY CORPORATION
CONFIDENTIAL DISCLOSURE AGREEMENT
 
I, __________________________________, residing at  __________________________,
city of ________________, State of  __________________, have been informed that
my employer, Force Tek Enterprises, LLC, is a recipient of certain know-how,
formulations and trade secrets relating to equipment incorporating resistance
devices for insertion into fixtures applied to body joints for treatment and
rehabilitation of orthopedic injuries and disorders and training and
recreational activities using interactive video presentations  and  processes
for making the same (hereinafter referred to  as Trade Secrets) owned by Inverse
Technology Corporation and Kinetecs, Inc.
  
I agree, in return for my continued employment in accordance with an agreement
between my employer and Inverse Technology Corporation and Kinetecs, Inc., that:


 
1.
Trade Secrets, some of which may be the subject matter of certain patent
applications or some portion of them, have been identified to me;



 
2.
I will not make any unauthorized disclosure of such Trade Secrets to third
parties until such Information is published by Inverse Technology Corporation or
Kinetecs, Inc., or by a third party; and



 
3.
This agreement inures to the benefit of Inverse Technology Corporation and
Kinetecs, Inc., and Inverse Technology Corporation and Kinetecs, Inc., may
enforce it as a party to it.

  
Date:
   
By:
       
Title:
         
Employer:  Force Tek Enterprises, LLC

 
 
16

--------------------------------------------------------------------------------

 
 

ATTACHMENT B
FORCE TEK ENTERPRISES, LLC
CONFIDENTIAL DISCLOSURE AGREEMENT
 
I, __________________________________, residing at  __________________________,
city of ________________, State of  __________________, have been informed that
my employer,  Inverse Technology Corporation, is a recipient of certain
know-how, formulations and trade secrets relating to equipment incorporating
resistance devices for insertion into fixtures applied to body joints for
treatment and rehabilitation of orthopedic injuries and disorders and training
and recreational activities using interactive video
presentations  and  processes for making the same (hereinafter referred to  as
Trade Secrets) owned by Inverse Technology Corporation and Kinetecs, Inc..
  
I agree, in return for my continued employment in accordance with an agreement
between my employer and Force Tek Enterprises, LLC and Kinetecs, Inc., that:


 
1.
Trade Secrets, some of which may be the subject matter of certain patent
applications or some portion of them, have been identified to me;



 
2.
I will not make any unauthorized disclosure of such Trade Secrets to third
parties until such Information is published by Inverse Technology Corporation,
by Kinetecs, Inc., or by a third party; and



 
3.
This agreement inures to the benefit of Force Tek Enterprises, LLC and Kinetecs,
Inc., and Force Tek Enterprises, LLC and Kinetecs, Inc., may enforce it as a
party to it.

  
Date:
   
By:
           
Title:
               
Employer:
 
  
Inverse Technology Corporation

 
 
17

--------------------------------------------------------------------------------

 

ATTACHMENT C
KINETECS, INC.
CONFIDENTIAL DISCLOSURE AGREEMENT
 
I, __________________________________, residing at  __________________________,
city of ________________, State of  __________________, have been informed that
my employer,  Kinetecs, Inc., is a recipient of certain know-how, formulations
and trade secrets relating to equipment incorporating resistance devices for
insertion into fixtures applied to body joints for treatment and rehabilitation
of orthopedic injuries and disorders and training and recreational activities
using interactive video presentations  and  processes for making the same
(hereinafter referred to  as Trade Secrets) owned by Inverse Technology
Corporation and Kinetecs, Inc.
  
I agree, in return for my continued employment in accordance with an agreement
between my employer and Inverse Technology Corporation and Force Tek
Enterprises, LLC, that:


 
1.
Trade Secrets, some of which may be the subject matter of certain patent
applications or some portion of them, have been identified to me;



 
2.
I will not make any unauthorized disclosure of such Trade Secrets to third
parties until such Information is published by Inverse Technology Corporation or
Force Tek Enterprises, LLC, or by a third party; and



 
3.
This agreement inures to the benefit of Inverse Technology Corporation and Force
Tek Enterprises, LLC, and Inverse Technology Corporation and Force Tek
Enterprises, LLC, may enforce it as a party to it.

  
Date:
   
By:
           
Title:
               
Employer:  Kinetecs, Inc.

 
 
18

--------------------------------------------------------------------------------

 